898 F.2d 153
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Leo DUNLAP, Plaintiff-Appellant,v.BUREAU OF ALCOHOL, TOBACCO AND FIREARMS;  United StatesDepartment of Treasury, Defendants-Appellees.
No. 89-5794.
United States Court of Appeals, Sixth Circuit.
March 22, 1990.

1
Before KENNEDY and ALAN E. NORRIS, Circuit Judges, and AVERN COHN, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Robert Leo Dunlap appeals the summary judgment for the government in this action for review of the denial of his application to restore his firearms rights filed under 18 U.S.C. Sec. 925(c).  Dunlap alleged that the investigation into his application undertaken by the Bureau of Alcohol, Tobacco and Firearms was inadequate.  The district court concluded that the Director's decision to deny Dunlap's application was not arbitrary and capricious, and granted summary judgment for defendants.  Upon consideration, we conclude that summary judgment was proper.


4
Generally, summary judgment is proper "if 'the pleadings ... together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law.' "   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988) (quoting Fed.R.Civ.P. 56(c)).  The denial of an application to restore firearms rights will be reviewed only for arbitrariness and capriciousness.   Bradley v. Bureau of Alcohol, Tobacco & Firearms, 736 F.2d 1238, 1240 (8th Cir.1984).  Here, the district court correctly concluded that there are ample undisputed facts which support the Director's denial of Dunlap's application.


5
Therefore, the judgment of the district court is affirmed for the reasons stated in its memorandum opinion filed June 6, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Avern Cohn, U.S. District Judge for the Eastern District of Michigan, sitting by designation